Title: From James Madison to Richard Söderström, 23 July 1801
From: Madison, James
To: Söderström, Richard


Sir:
July 23, 1801.
I have been honored with your letter of the 20th, requesting to know the determination of the Executive on the cases of three Danish vessels explained in your letter of the 10th ult.
Should the Executive, on an investigation of those claims, be satisfied that compensation is due to the Danish subjects, on whose behalf they are made, it must be sanctioned by an appropriation of the Legislature. But the general usage requires that redress should be first prosecuted judicially, and, if not thus obtained, and the obligations of the United States should be found nevertheless to demand that compensation should be made, the circumstances of each case will be so clearly ascertained in the judicial process, as to enable the Government to do justice both to itself and to others. I have reason to conclude that this course will be the more satisfactory to you, as your observation will have convinced you of the scrupulous regard to the rights of foreigners by which our courts of justice are distinguished. I have the honor to be, &c. &c.
James Madison.
 

   
   Printed copy (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 3:345).


